Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 1 of 31

IN THE UNITED STATES WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

REGINA AMADOR, Individually and §
, As lndependent Administratrix of the Estate §
of RICHARD C. RODRIGUEZ, Deceased, §

' a/k/a RICARDO RODRIGUEZ, JOSE §
\ RODRIGUEZ and GUADALUPE §
§

§

§

§

§

7 RODRIGUEZ CIVIL ACTION NO. 5:18-cv-01151

VS.

THE UNITED STATES OF AMERICA

 

PLAINTIFFS’ ORIGINAL COMPLAINT
This case arises out of negligence by the Um`ted States of America and its agencies
causing the significant and fatal injuries at Sutherland Springs First Baptist Church on
November 5, 2017. Regina Amador, Individually, and as lndependent Adrninistratrix of the
Estate of Richard C. Rodriguez, Deceased, a/k/a Ricardo Rodriguez, Jose Rodriguez and
Guadalupe Rodriguez (hereinafter collectively referred to as “Plaintiffs”), bring this Complaint
under the Federal Tort Claims Act, 28 U.S.C. § 2674 against the United States of America and

Would respectfully show the following:

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 2 of 31

Contents
""""I'."' "'P'A'RTIES ............................................................................................................................. 3
II. BACKGROUND ..................................................................................................................................... 3
A. Congress passed key legislation to prevent shootings like the Sutherland Springs shooting .......... 4

B. Federal LaW creates a mandatory, non-delegable duty for the Air Force to report a conviction for
domestic violence, incarceration for a crime punishable by more than one year, and mental institution l
commitment ............................................................................................................................................. 6 .

C. _The Department of Defense and Department of the Air Force have a history of failing to submit `

v ~ reportable incidents to the FBI’s National Instant-Background System database .................................... 9
III. DEVIN KELLEY ............................................................................................................................ 10
A. The Air Force knows Devin Kelley’s violent history. .................................................................... 10

B. The Air Force commits Devin Kelley to a mental health facility. .................................................. 12

C. The Air Force convicts Devin Kelley of domestic violence, resulting in his incarceration for a
crime punishable by more than one year. ............................................................................................... 13

D. The Air Force failed to report Devin Kelley’s domestic violence conviction, his incarceration for a
crime punishable by more than one year, and his commitment to psychiatric inpatient care ................. 14

 

E. The Air Force failed to submit Devin Kelley’s fingerprint data and conviction to the FBI’s

 

criminal background check database. ..................................................................................................... 15
IV. CAUSES OF ACTION ......................................................................................................................... 17
A. The Department of the Air Force Was negligent ............................................................................. 17
B. The Department of Defense Was negligent .................................................................................... 18

C. Under Texas IaW, the United States is directly liable to the Plaintiffs through its Vice-Principals 19
V. CAUSATION ........................................................................................................................................ 24

A. Department of Defense and Department of the Air Force’s negligence caused the untimely and l
_ Wrongful death of Richard C. Rodriguez, Deceased a/k/a Ricardo Rodriguez and injuries and damages

to the Plaintiffs. ....................................................................................................................................... 24
B. Had the Air Force reported Kelley’s history, the FBI’s Instant Criminal Background Check l
System Would have blocked Devin Kelley’s firearm purchase ............................................................... 25 ’
vI. DAMAGES ........................................................................................................................................... 26 l
VII. JURISDICTION, VENUE, & SERVICE ....................................................................................... 28 l
VIII. LIABILITY OF THE UNITED STATES ....................................................................................... 29 |
D( . JURISDICTIONAL ALLEGATIONS ................................................................................................ 30 b
L

P|aintiffs’ Original Complaint Page 2 of 31

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 3 of 31

I. PARTIES

1.1 Defendant is the United States of America.
1.2 Plaintiffs are residents of Texas.

1.3 Plaintiff Regina Amador is the surviving biological daughter of Decedent Richard
C. Rodriguez, a/k/a Ricardo Rodriguez.

1.4 Plaintiff Jose Rodriguez is the surviving biological father of Decedent Richard C. l ii

Rodriguez, a/k/a Ricardo Rodriguez.

1.5 Plaintiff Guadalupe Rodriguez is the surviving biological mother of Decedent ` ' `

Richard C. Rodriguez, a/k/a Ricardo Rodriguez.

1.6 Plaintiffs are proper parties under Texas law to bring a claim for the wrongful
death of their father and son, Richard C. Rodriguez, Deceased, a/k/a Ricardo Rodriguez.
Plaintiff Regina Amador, in her capacity as lndependent Administratrix, is the proper party to
bring a survival claim on behalf of the Estate of Richard C. Rodriguez, Deceased, a/k/a Ricardo
Rodriguez.

II. BACKGROUND

2.l Through several pieces of legislation spanning almost 30 years, Congress acted to
block individuals who present a known risk of violence nom purchasing iirearms. To that end,
Congress mandated that certain individuals must be iiagged in an instant criminal background
check system used by firearms sellers nationwide in the interest of public safety. The Air Force
and Department of Defense ignored three statutory mandates that required Devin Kelley’s entry
into the background check system: his domestic violence conviction, his conviction for a crime
punishable by imprisonment for over a year, and his commitment to a mental institution. As a
direct result of the Air Force and Department of Defense’s failure to flag Kelley in the FBI
@`ederal Bureau of Investigations) database, his domestic violence escalated into a shooting

rampage targeting his ex-wife’s family and neighbors at the Sutherland Springs First Baptist

P|aintiffs' Origina| Complaint Page 3 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 4 of 31

Church on November 5, 2017. Richard C. Rodriguez, Deceased, a/k/a Ricardo Rodriguez, who

. was in the church worshipping at that time, was shot and fatally injured.

A. Congress passed key legislation to prevent shootings like the Sutherland Springs
shooting. '

y2.2 Federal law makes it unlawful to sell a firearm to a person whom the seller knows ":

or has reasonable cause to believe is someone who (a) has been convicted of a misdemeanor
crime of domestic violence; (b) has been convicted of a crime punishable by imprisonment for
longer than a year; or (c) has been committed to any mental institution. 18 U.S.C. § 922(d)(1),
(4), (9). These categories of individuals are forbidden from possessing firearms ld. § 922(g).

2.3 Congress attempted to quell the dangers presented by mass shooters like Devin
Kelley before he Was even born. Initially passed as the Gun Control Act of 1968, the law
banned the sale of firearms to those individuals with criminal histories and those individuals who

have been committed to mental institutions

2.4 In 1993, Section 103 of the Brady Handgun Violence Prevention Act required the
Attorney General of the United States to establish an instant criminal background check system
that a firearm seller must use to determine whether the sale of the firearm violates 18 U.S.C. §
922. Under 18 U.S.C. § 922(t), a licensed dealer of firearms shall not sell or transfer to any
person without first contacting the national instant criminal background check system.

2.5 Congress passed the Brady Bill to prevent shootings just like the Sutherland

Springs shooting. When the Brady Bill was introduced in the House, one of the Bill’s` sponsors

explained that express purpose:

Mr. Speaker, l rise to strongly support today’s introduction of the Brady
Bill. Five years ago, a man named Larry Dale Walked into Mercer’s
Discount Foods in Tulsa, OK, and opened fire on an unsuspecting crowd
of shoppers. Dale’s rampage killed one person and severely wounded

P|aintiffs' Origina| Complaint Page 4 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 5 of 31

another. Many Oklahomans were outraged to learn that Dale, a
convicted felon with a history of mental illness, had walked into a gun
store the day before his crime, filled out a single form, and walked out
with his instrument of death. The tragedy is that 5 years after Lari'y Dale

proved how flawed the system is, the Brady Bill is not the law of the
ama1 1

2.6 When the Brady Bill went to committee, the Chairrnan’s opening statement in the ‘ "
House Subcommittee hearings noted that the Brady Bill would effectively prevent barred `

individuals from purchasing firearms:

We are meeting today to consider a bill whose time has come- the Brady
Handgun Violence Prevention Act.. ..

There is nothing complicated about this bill. lt will save lives. The
Brady Bill will save lives that are being wasted in an epidemic of handgun
violence from Brooklyn to Florida and all across America. And that is not
theory, that is fact.

After Brady passes, a convicted felon will no longer be able to walk into a
gun store, as thousands have done this year, and walk out 10 minutes later
with a murder weapon. State after State has shown that waiting periods
and background checks work.2

2.7 The committee issued the House Committee Report. Under the heading “Summary
and Purpose,” the committee reported:

The purpose of H.R. 1025 is to prevent convicted felons and other
persons who are barred by law from purchasing guns from licensed
gun dealers, manufacturers or importers

The House report underscored that background checks are necessary to prevent violent offenders

from gaining access to firearrns:

 

1 Congressional Record, House, at H731 (Feb. 22, 1993).
2 Brady Handgun Violence Protection Act, hearing before the Subcommittee on Crime and Criminal Justice of the
House Judiciary Committee (Sept. 30, 1993).

Plaintiffs’ Origina| Complaint Page 5 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 6 of 31

The experiences of States which require background checks before firearm
sales also indicate that many repeat offender criminals buy guns directly
from firearms dealers. For example, iii California, a background check
intercepted 2,500 felons attempting to buy guns from dealers last year.
Each year in Illinois some 3,000 prohibited persons seek to purchase
firearms and are denied.3

l .2.8 In 1996, the Domestic Violence Offender Gun Ban, also referred to as the `-

“Lautenberg Amendment,” made it unlawful to sell firearms to anyone convicted of a
misdemeanor crime of domestic violence. Congress enacted the Domestic Violence Offender
Gun Ban to “close [a] dangerous loophole” in the gun control laws: while felons had long been

barred from possessing guns,' many perpetrators of domestic violence are convicted only of

misdemeanors4

2.9 ln abusive relationships, the severity of domestic violence often increases over
time, and the presence of a firearm increases the likelihood of homicide5 Congress recognized

that “[f]ireairns and domestic strife are a potentially deadly combination.”6

As one Senator noted
during the debate over § 922(g)(9), “[A]ll too often, the only difference between a battered
woman and a dead woman is the presence of a gun.” 142 Cong. Rec. 22986 (1996) (statement of

Sen. Wellstone).

B. Federal Law creates a mandatorv, non-delegable dutv for the Air Force to report a

t conviction for domestic violence, incarceration for a crime punishable by more than one
vear, and mental institution commitment

2.10 Federal law requires and mandates Government agencies to report ineligible

firearm purchasers to a national database. Specifically, 34 U.S.C. § 40901(e)(l)(C) states that

 

3 H. Rep. No. 103-344, Brady Handgun Violence Prevention Act (Nov. 10, 1993).

4 United States v. Castleman, 134 S. Ct. 1405, 1408-09 (2014) (citing United States v. Hayes, 555 U.S. 415, 426
(2009)).

5 See id., at 14-15; Campbei| et a|., Assessing Risk Factors for intimate Partner Homicide, DOJ, Nat. institute of
Justice J., No. 250, p. 16 (Nov. 2003) (”When a gun Was in the house, an abused woman Was 6 times more likely
than other abused Women to be killed"). v

6$ee Voisine v. United States, 136 S. Ct. 2272 (2016) citing Hayes, 555 U.S. at 427.

Plaintiffs' Original Complaint Page 6 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 7 of 31

federal agencies that have “any record of any person demonstrating” that the person should not

be able to purchase a gun “shall, not less frequently than quarterly, provide the pertinent

information contained in such record to” the Attorney General for the national instant criminal
background check system. Section 40901(e)(l)(D) creates an obligation on agencies‘to correct

and update these records

2.11 Title 10, U.S.C. section 1562 requires that the Department of Defense establish a

central database of information on the incidents of domestic violence involving members of the f l

armed forces This section also requires that all military departments, including the Department
of the Air Force, report domestic violence incidents

2.12 lt is Department of Defense policy that all Department agencies, including the
Department of the Air Force, comply with the (a) crime reporting requirements of the Uniform
Federal Crime Reporting Act of 1988; (b) reporting requirements for victim and witness
assistance notifications of the Victim's Rights and Restitution Act of 1990, and (c) reporting
requirements of the Brady Handgun Violence Prevention Act.

2.13 To that end, Department of Defense Directive 7730.47 and Department of
Defense Manual 7730.47-1\/1 implement federal criminal-incident reporting requirements The
Department of Defense created the Defense lncident-Based Reporting System (DIBRS) as a
central repository of incident-based data. This central repository includes incidents of domestic
violence and criminal incident data. The Department of Defense has a non-delegable duty to
monitor and ensure compliance with Directive 7730.47 and populate data from DIRBS to the
FBI’s National Incident-Based Reporting System (NIBRS). The DIBRS is the tool the
Department of Defense uses to collect and transmit reportable criminal incidents to the FBI’s

Uniform Crime Report Program. The FBI’s NIBRS is used in background searches to determine

P|aintiffs' Origina| Complaint Page 7 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 8 of 31

whether an individual is eligible to purchase a firearm.

2.14 Department of Defense Instruction Manual 7730.47 implements the reporting

requirements of numerous federal laws, including the Uniform Federal Crime Reporting Act of

1988, The Victims’ Rights and Restitution Act of 1990, The Brady Handgun Violence~

Prevention Act, The Lautenberg Amendment to the Gun Control Act, and The Jacob Wetterling,

Megan Nicole Kanka, and Pam Lychner Sex Offender Registration and Notification Program. j

This instruction manual mandates that Department of Defense agencies, including the Air Force,
report criminal incident data to the FBI, maintain a 4 percent or less data submission error rate,
and correct errors within 30 days of notification of the error. Department of Defense Manual
7730.47-M Volume 1 implements the policy of Manual 7730-47 and prescribes reporting
requirements pursuant to the various federal laws

2. 15 Department of Defense Manual 7730.47-M Volume 1, Enclosure 3, prescribes the
reporting data elements needed to comply with Federal criminal incident reporting pursuant to

federal law. Enclosure 3 states the Defense lncident-Based Reporting System:

shall be used to centralize the collection of information that is
reportable by the DoD Components pursuant to The Brady Handgun
Violence Prevention Act of 1993, which requires the Department of
Defense to report these eight categories to the FBI for purposes of
prohibiting firearm purchases:

(l) Persons who have been convicted in any court of a crime
punishable by imprisonment for a term exceeding 1 year.

(4) Persons who have been adjudicated as mental defectives or who
have been committed to a mental institution. ...

(7) Persons convicted in any court of a misdemeanor crime of domestic
violence.

Plaintiffs’ Original Complaint Page 8 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 9 of 31

2.16 The United States Air Force had the responsibility to report court-martial

-----convictions of domestic violence, and commitments of active-duty soldiers to inpatient '_ t …

psychiatric or mental healthcare facilities to the Department of Defense’s lncident-Based

Reporting System database.

C. The Department of Defense and Department of the Air Force have a histoi_'y of failing , . ’

to submit reportable'incidents to the FBI’s National Instant-Background Svstem database.

2. 17 The United States Inspector General evaluated the Department of Defense and its
' agencies, including the Department of the Air Force, process for reporting accurate criminal
incident data to the Defense Incident-Based Reporting System. The Inspector General issued his
findings in Report Number DOGIG-2015-011'.

2.18 The Inspector General found that the Department of Defense “is not reporting
criminal incident data to the Federal Bureau of Investigation (FBI) as required by Federal
law.” As a result, “10 years of DoD criminal incident data have not been provided to the FBI. . ..”
As an example of reporting failure, the Inspector General noted that between August 2012 and
January 2013 the Air Force failed to report data to the Defense Incident-Based Reporting System
because the employee responsible had left the job and the replacement employee was not trained.

2.19 The lnspector General concluded:

Our evaluation determined DoD has not completed the FBI’s
requirements for the DIBRS database certification; therefore, DoD does
not report criminal incident data to the Attorney General, through the
FBI.

2.20 Between approximately 2005 and 2015, the Defense Incident-Based Reporting
System database did not populate its data into the FBI’s National lncident-Based Reporting

System.

Piaintiffs' Origina| Complaint Page 9 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 10 of 31

2.21 Before 2016, the United States knew or should have known that the failure to

report criminal incident data could foreseeably result iri mass shootings For example, on June v t

17, 2015, Dylan Roof shot and killed nine people at Emanuel Afiican Methodist Episcopal

v Church in Charleston, South Carolina. Roof should have been blocked by the background check j

j system from purchasing the gun that he used to kill those victims Then FBI Director James
Comey concluded: “But the bottom line is clear: Dylan Roof should not have been able to
legally buy that gun that day.” ~Director Comey promised to have a full review of the matter -
conducted by the lnspection Division within 30 days

2.22 In another high-profile mass shooting, on April 16, 2007, Seung-Hui Cho shot
and killed 32 people on the Virginia Tech campus In 2005, Mr. Cho had been adjudicated by a
court to be mentally ill and involuntarily committed to a mental health facility. However,
because Virginia state authorities had not reported Mr. Cho to the FBI, Mr. Cho was able to
purchase the firearms used in the shooting.

III. DEVIN KELLEY

A. The Air Force knows Devin Kelley’s violent historv.

3.1 Devin P. Kelley had a long, troublesome history with the United States Air Force.
Mr. Kelley entered active duty on January 5, 2010. He was initially assigned to an lntelligence
Specialist program but was cut from the program due to poor grades The United States then
transferred him to the 49th Logistics Readiness Squadron at Holloman Air Force Base, New
1 Mexico.

3.2 Between July 2011 and March 2012, the Air Force placed in Mr. Kelley’s
employment file at least four letters of counseling and at least five letters of reprimand Mr.

Kelley’s conduct included failure to obey direct orders, creating a hostile work environment,

Plaintiffs’ Origina| Complaint Page 10 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 11 of 31

making false statements, and insubordination of a superior officer. ln at least seven of these

letters, Mr. Kelley was warned that his conduct was a criminal act. In at least three of these ` '

letters, the Air Force told Mr. Kelley that he had proven that he could not be depended upon. In _

at least two of these letters, the Air Force noted that Mr. Kelley could not always be trusted and

` j had demonstrated a disregard for the Air Force’s core values ln each of these letters, the Air ' '?

Force warned Mr. Kelley that future misconduct would lead to more severe punishment

3.3 During Mr. Kelley’s service, he was caught trying to sneak firearms on to
Holloman Air Force Base. Military officers were advised that Kelley was attempting to carry out
death threats made to his commanding officers

3.4 While serving in the Air Force, Mr. Kelley began dating Tessa K. Kelley and
married her shortly thereafter on April 12, 2011. She had a child from a former relationship ln
late April of 2011, Tessa Kelley moved into base housing on Holloman Air Force Base. Devin
Kelley abused both Ms. Kelley and her minor child on base. Mr. Kelley would push and hit the
child, often on the child’s head. On at least two occasions, Mr. Kelley hit the child hard enough
to cause death or serious bodily injury. On June 8, 2011, Tessa Kelley took her child to Gerald
Champion Medical Center in Alamogordo, New Mexico because he was vomiting. The
attending pediatrician noticed not only vomiting, but febrile seizure and bruising to the left side
' of the child’s face. A CT scan revealed a fractured clavicle and subdural hemorrhage (bleeding
on the brain). After the fact, Devin Kelley admitted to the United States Air Force that he caused
these injuries without excuse or justification Devin Kelley produced a video confessing to his
wrongful conduct

3.5 The NM Children, Youth, and Families Department took the child into their

custody.

Plaintiffs' Originai Complaint Page 11 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 12 of 31

3.6 Between June 24, 2011, and April 27, 2012, Devin Kelley also physically and

emotionally abused Tessa Kelley. He would punch her, choke her, pull her hair, and kick her.

'Foreshadowing the violence to come, Kelley threatened Tessa Kelley that if she ever told anyone 7

about the abuse, he would “kill [her] and [her] entire family.” He told her, “I could just bury you "

some wherehere iii the desert and nobody would ever find you.” On April 23, 2012, while
driving to El Paso, TX, Kelley took out his gun and held it against Tessa Kelley’s temple and
said, “Do you want to die?” Tessa Kelley pushed the gun away and Mr. Kelley placed the gun in
his mouth. He told her he would kill her if she told anyone. Further, Tessa Kelley alleged that
Devin Kelley sexually assaulted her during the marriage Devin Kelley admitted these facts to
the Air Force in November 2012.

3.7 Devin Kelley abused Tessa Kelley multiple times and admitted this violent
conduct to the Air Force. At least once, Air Force security was called to the residence when
Devin Kelley choked Tessa Kelley for at least 15-20 seconds Mr. Kelley admitted to the Air
Force that there was no justification or excuse for his violent conduct,

B. The Air Force commits Devin Kellev to a mental health facilitv.

3.8 As a result of Devin Kelley’s work conduct, threats made by Mr. Kelley, and the
domestic abuse of his wife and child, the Government ordered Kelley confined to Peak
Behavioral Health Services Peak is a private psychiatric hospital that has special programs for
the care of active duty service members Upon information and belief, the United States has a
contractual relationship with Peak to offer inpatient commitment and therapy.

3.9 While receiving inpatient care at Peak, l\/.[r. Kelley made several threats that if he
were picked up by Security Forces, he would go for their guns While at Peak, Devin Kelley

tried to obtain firearms and conducted research into body armor. Mr. Kelley was trying to carry

Plaintiffs’ Original Complaint v Page 12 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 13 of 31

out threats he made against his chain of command He made these plans to purchase another
` firearm because his other weapons had been confiscated by the Air Force, its agents, or

contractors

3.10 Devin Kelley escaped Peak Behavioral on June 7, 2012, by jumping a fence with

arrangements to purchase a firearm. Before he could, he was caught by Texas authorities the next "

day.

C. The Air Force convicts Devin Kellev of domestic Violence, resulting in his
incarceration for a crime punishable by more than one year.

3.11 The Air Force court-martial alleged several charges against Devin Kelley: (a) Mr.
Kelley violated UCMJ Art. 86 by fleeing Peak Behavioral Health Services Facility; (b) Mr.
Kelley violated UCMJ Art. 128 by causing physical injury to his stepson, including the broken
clavicle and subdural hematoma; (c) Mr. Kelley violated UCMJ Art. 128 by holding a gun to
Tessa Kelley’s temple and asking if she wanted to die; and (d) Mr. Kelley violated UCMJ Art.
134 by threatening to kill Tessa Kelley, members of her family, and members of his squadron

3.12 The probable cause findings for Mr. Kelley’s charges stated:

The evidence presented during the hearing clearly indicates that the
minor child was subject to physical abuse. The evidence also indicates
that Mrs. Tessa Kelley was assaulted by a weapon being placed against
her head and that AIC Kelley had threatened her on other occasions
Finally, the evidence establishes that AlC Kelley left the Peak Behavioral
Health Services facility, his place of duty, without authorization

3.13 On July 10, 2012, the Air Force determined that Devin Kelley should be confined
while awaiting trial because “it is foreseeable that [Mr. Kelley] will not appear for trial and/or

will engage in serious criminal misconduct.” As a basis for this conclusion, the Air Force noted:

P|aintiffs’ Origina| Complaint Page 13 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 14 of 31

The Evidence shows a serious escalation of behavior involving firearms
and threats after the physical abuse of a child, Particularly alarming is his
decision to try to obtain another firearm while undergoing inpatient mental
health care, conducting research on body armor, and then escaping from
the facility late at night without authorization . ..

Lesser forms of restraint are inadequate to mitigate the flight risk he poses
nor would they prevent him from carrying out the threats that he has made
against others, especially given the forethought and planning that he
showed by attempting to purchase another firearm and his escape from the
mental health facility.

3. 14 The Air Force General Court Martial Order No. 10 specifically noted at the top of : '

the order that this was a “Crime of Domestic Violence. 18 U.S.C. § 922(g)(9).” The citation to
section 922(g)(9) references the federal law that prevents individuals convicted of even a
misdemeanor crime of domestic violence from possessing a firearm.

3.15 Devin Kelley pleaded guilty to unlawfully striking Tessa Kelley, choking her,
pulling her hair, and kicking her. He also pleaded guilty to assaulting his stepson with force
likely to produce death or grievous bodily harm. His other charges were withdrawn and
dismissed with prejudice as a part of his plea deal. The Air Force sentenced Devin Kelley to 12
months of imprisonment a bad-conduct discharge, and reduction in rank to airman basic (E-l).
During Mr. Kelley’s pre-trial and post-trial confinement, the Air Force placed him on lockdown
for suicide risk. On April 10, 2014, the Air Force discharged Devin Kelley,

D. The Air Force failed to report Devin Kellev’s domestic violence conviction, his

incarceration for a crime punishable by more than one year, and his commitment to
psychiatric inpatient care.

3.16 Under federal law and Dep’t of Defense Manual 7730.47-M, Vol. l, Enclosure 3,
the United States Air Force (and its agents and employees) had a mandatory, non-delegable
obligation to report Devin Kelley’s indictments, convictions at court-martial, commitment to a
mental institution, and domestic violence to the FBl firearms database.

Plaintiffs' Origina| Complaint 1 Page 14 of 31

 

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 15 of 31

3.17 And the Department of Defense failed to ensure that its own directives were

' properly enforced The Air Force had an unacceptably high failure rate of which the Department
of Defense was aware. The Department of Defense’s failure to manage, supervise, and monitor
the Air Force’s repeated failures to comply also proximately caused Mr. Kelley’s conduct and

v conviction to go unreported

3.18 ln 20147 the Inspector General of the Department of Defense evaluated the
reporting system’s compliance with its own mandatory procedures and policies The principal
finding of this investigation condemned the performance of the Department of Defense.

Specifically, it found that the military was:

not reporting criminal incident data to the Federal Bureau of Investigation
(FBI) for inclusion in the annual Uniform Crime Reports to the President,
the Congress, State govemments, and officials of localities and institutions
participating in the Uniform Crime Report Program, as required by
Federal law. `

3.19 As a result of this failure:

10 years of DoD criminal incident data have not been provided to the FBI
for inclusion in the annual uniform crime reports to the President, the
Congress, State governments and officials of localities and institutions
participating in the UCR Program, as implemented in DoD Directive
7730.47 and DoD Manual 7730.47-M, Volume l.

E. The Air Force failed to submit Devin Kelley’s fingerprint data and conviction to the .
FBI’s criminal background check database.

3.20 The FBl’s Next Generation ldentification database’s primary function is to
provide the FBl a fully automated fingerprint identification and criminal history reporting
system. The failure to populate this database with all the required fingerprint records can allow
someone to purchase a weapon who should not, hinder criminal investigations, and potentially

impact law enforcement and national security interests

Plaintiffs’ Original Complaint Page 15 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 16 of 31

3.21 Specifically, among other uses, the Next Generation Identification information is

checked by Federal Firearms Licensees to instantly determine, through the FBI’s National

lnstant Criminal Background Search System, whether a prospective buyer is eligible to buy
firearms The failure to populate FBI databases with all the required fingerprint records can
result in someone purchasing a weapon who should not.

3.22 The United States’ Inspector General admitted the allegations in Paragraphs 3.20 . _
and 3.21 in Report No. DOGIG-2018-035, dated December 4, 2017. The Inspector General :. :
found that the Military Services did not consistently submit fingerprint cards and final disposition

reports as required The Inspector General stated:

Any missing fingerprint card and final disposition report can have
serious, even tragic consequences, as may have occurred in the recent
church shooting in Texas.

3.23 j The Air Force criminal fingerprints are submitted to the FBl either electronically
or by mail. In the time period sampled by the United States Inspector General, he found that the
Air Force Security Forces failed to submit fingerprint cards and final disposition reports the
majority of the time_in sixty (60) percent of cases

3.24 ln 2015, The Inspector General made recommendations to the Department of the
Air Force to correct errors in the submission of fingerprint cards and final disposition reports in
Report No. DOGIG-2015-081. The Air Force agreed with this recommendation However, the
Air Force took no corrective action to ensure Devin Kelley’s finger prints or final criminal
disposition reports were reported And the Department of Defense did not follow its policy to

monitor compliance with these reporting requirements

Plaintiffs’ Original Complaint Page 16 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 17 of 31

IV. CAUSES OF ACTION

A. The Department of the Air Force was negligent

4.1 The Department of the Air Force negligently failed to report criminal incident
data to the Defense Incident-Based Reporting System of Devin Kelley’s criminal conviction of a
crime punishable by imprisonment for a term exceeding one year, convictions of domestic
violence, and commitment to the mental institution

4.2 The Department of the Air Force failed to submit criminal-history data to the FBI
when probable cause existed in the Air Force Office of Special lnvestigations and Air Force
Security Forces investigations on Kelley, after Kelley’s court-martial convictions, and also upon
his post-trial confinement at Holloman Air Force Base.

4.3 T he United States, through Secretary of the Air Force Heather Wilson, admitted
the allegations found in Paragraph 4.2 in response to a question by Senator Mazie K. Hirono in a
submission dated December 13, 2017.

4.4 Altematively, the Department of the Air Force negligently submitted inaccurate
or incomplete criminal incident data to the Defense lncident-Based Reporting System of Devin
Kelley’s criminal conviction of a crime punishable by imprisonment for a term exceeding one
year, convictions of domestic violence, or commitment to the mental institution

4.5 The Department of the Air Force negligently failed to correct incomplete or
incorrectly submitted criminal-incident data to the Defense lncident-based Reporting System of
Devin Kelley’s criminal conviction of a crime punishable by imprisonment for a term
exceeding one year, convictions of domestic violence, or commitment to the mental institution

4.6 The Department of the Air Force negligently failed to submit fingerprint cards

and final disposition reports for Devin Kelley’s criminal convictions, or alternatively submitted

Plaintiffs’ Origina| Complaint Page 17 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 18 of 31

incomplete or incorrect data to the FBI as required by federal law. As a result, the FBI’s Next
Generation Identification database lacked critical information about Devin Kelley’s history and
failed to prevent the sale of firearms to Devin Kelley.

4.7 Preliminary findings by the Air Force Inspector General confirmed the Air Force

Office of Special lnvestigations and Security Forces personnel then assigned at Holloman Air

Force Base, New Mexico, did not report required information to civilian law enforcement in the _

Kelley case. The review also found the error in the Kelley case was not an isolated incident and
similar reporting lapses occurred at other locations
4.8 ln fact, the problem was widespread across both the Office of Special
lnvestigations and the Air Force Security Forces A 2015 Defense Department audit revealed
that the Air Force was not in compliance with a mandatory statutory requirement to report all
offender criminal history data and, despite the discovery of non-compliance, the Air Force
made no retroactive corrections
4.9 The Department of the Air Force admitted the allegations contained in Paragraph
4.7 in a press release published on November 28, 2017. The Department of the Air Force,
through the Secretary of the Air Force Heather Wilson, admitted the allegations contained in
Paragraph 4.8 on December 6, 2017 before the United States Senate Judiciary Committee.
B. The Department of Defense was negligent
4.10 The Department of Defense negligently failed to ensure that the Department of

the Air Force submitted the required criminal incident fingerprint cards, and final disposition

data.

4.11 The Department of Defense negligently failed to ensure that identified criminal

incident data errors are tracked to correction

Plaintiffs’ Origina| Complaint Page 18 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 19 of 31

4.12 The Department of Defense negligently failed to populate data about Devin
Kelley’s criminal conviction of a crime punishable by imprisonment for a term exceeding one
year, convictions of domestic violence, and commitment to the mental institution nom the
Defense Incident-Based Reporting System into the FBI’s National lncident-Based-System.

C. Under Texas law, the United States is directh liable to the Plaintiffs through its Vice-
Principals

4.13 Plaintiffs incorporate the preceding paragraphs and re-allege as if fully set forth
here. Texas law imputes direct liability for the acts and omissions of vice-principals that
proximately cause injury and damages Persons with command authority over units and
divisions of the Air Force, and/or over the entire Air Force and Department of Defense; and/or
who had authority to employ, direct and discharge Air Force personnel and/or were responsible
for engaging in non-delegable duties imposed on the Air Force by law and regulations committed
the acts and omissions that directly and proximately caused the injuries and damages of each
plaintiff Their acts are deemed under Texas law as the acts of the Air Force and the Department
of Defense itself.

4.14 Vice-principals of the United States Air Force breached their statutory duties to
enforce their non-delegable mandatory obligations under 18 U.S.C. 922(d)(1) to cause the
relevant personnel within the Air Force to report persons who have been indicted or convicted in
any court of a crime punishable by imprisonment for a term exceeding one year, specifically
including airman Devin Kelley.

4.15 Vice-principals of the United States Air Force breached their statutory duties to
enforce their non-delegable mandatory obligations under 18 U.S.C. 922(d)(4) to cause the
relevant personnel within the Air Force to report persons who have been committed to a mental

institution, specifically including airman Devin Kelley,

Plaintiffs’ Origina| Complaint Page 19 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 20 of 31

4.16 Vice-principals of the United States Air Force breached their statutory duties to

perform their non-delegable mandatory obligations under 18 U.S.C. 922(d)(1) to cause the _. ,,

relevant personnel within the Air Force to report persons who have been indicted or convicted in
any court of a crime of domestic violence. 18 U.S.C. 922(d)(8).

4.17 Vice-principals of the United States Air Force breached their legal obligation
under Department of Defense Instruction 6400.06, which states in pertinent part: “[I]t is DOD
policy that a ‘qualifying conviction’ also includes a conviction for a ‘crime of domestic violence’
tried by general or special court-martial which otherwise meets the definition of domestic
violence.” Id. at section 6.1.4.3. Further, a “conviction for an offense meeting the definition of a
‘felony crime of domestic violence’ ....... shall also be considered a qualifying conviction.” Ia’. at
section 6.1.4.3.1.

4. 18 Devin Kelley’s conviction met the Requirements of DOD lnstruction 6400.06 and
other applicable sections of 18 U.S.C. 922(d) yet Command level Air Force and Department of
Defense personnel (i.e., Vice-principals under Texas law) negligently failed to cause the relevant
information to be input into the relevant database by those acting under their control or direction
in their squadron

4. 19 The pre-trial confinement order, entered on June 8, 2012, and signed by
Command Level Air Force personnel, determined, "The course of conduct by AlC Kelley leads
me to conclude that he will continue to engage in serious criminal conduct if not confined He
pointed a gun at his wife and then himself; carried a weapon openly on his person; confessed to
injuring his stepchild, and then fled the area by driving to San Antonio, TX.” The Order further
concluded: “But for the intervention by his father, I’m convinced that he would have been

AWOL and would not have returned on his own accord to Holloman AFB. After learning that he

Plaintiffs’ Origina| Complaint Page 20 of 31

 

 

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 21 of 31

might be released from the mental health facility, he deliberately planned to obtain another gun
(the other gun having been taken away nom him) and body armor after making threats to kill his
wife and threats to try to take away the guns of any security forces members.” The Order
summarized the findings as follows: “l am convinced that he is dangerous and likely to harm
someone if released l further believe that he is a flight risk. He fled to San Antonio, TX after
turning over his confession to hamling his stepchild, thus demonstrating that he is not likely to
be present at any further hearings regarding his case. Furthermore, when he was informed that
he might be released from the mental health facility and placed into pretrial confinement or other
restrictions, he escaped from the mental health facility by jumping a fence late at night after
making arrangements to purchase a handgun.” Command Level Air Force Personnel concluded
that Devin Kelley was dangerous and likely to harm someone if released

4.20 Air Force and Department of Defense vice-principals violated DoD Directive
5106.1 (references (b) and (c)) that all DClOs and all other DoD investigative and police
organizations shall submit to the FBI as prescribed therein, the offender criminal history data for
all Arrned Forces members they investigate for the commission of an offense listed in enclosure
3.

4.21 Further, DODI 5055.11 P5, Section 5.1 mandates that the Inspector General of the
Department of Defense shall monitor and evaluate compliance with this instruction Under
section 5 .2, the Secretaries of the Military Departrnents and the Heads of the other DoD
Components shall: (5.2.1) issue procedures as may be necessary to implement and comply with
this instruction; (5.2.2) ensure that Commanders (i.e. vice-principals) establish and follow
procedures to promptly notify the appropriate DCIO or other DoD law enforcement organization

when a military judicial proceeding is initiated or command action is taken in non-judicial

Plaintiffs’ Origina| Complaint Page 21 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 22 of 31

proceedings against a military subject investigated by a law enforcement organization for an
offense listed in enclosure 2 and of the final disposition of such military judicial or non-judicial
proceedings

4.22 Vice-principals of the United States Air Force breached their mandatory non-

delegable duty to report the required information into the NICS upon the initiation of the articles `

of court-martial against Devin Kelley in September 2012, or upon his conviction, or upon his " -1

sentencing On December 6, 2017, Secretary Dr. Heather Wilson of the United States Air Force b
admitted under oath before the Senate Judiciary Committee that the United States Air Force
should have input the required information on the occurrence of each of those events

4.23 Under 18 U.S.C. § 922(d) and Department of Defense Manual 7730.47-M, Vol. 1,
Enclosure 3, the United States Air Force had a mandatory obligation to report Kelley’s
indictments, convictions at court-martial, commitment to a mental institution, and domestic
violence to the FBl. However, vice-principals of the Air Force and Department of Defense failed
to report Kelley’s legally required and disqualifying data into the NICS as obligated by law.

4.24 Vice-principals at the Department of Defense failed to ensure that its own
mandatory directives were properly enforced as its agency, the Air Force, had an unacceptably
high failure rate of which the Department of Defense was aware. The Department of Defense’s
failure, by vice-principals in charge of the applicable units and divisions of the Department of
Defense and the Air Force, to manage, supervise, and monitor the Air Force’s repeated failures
to comply with these mandatory directives also caused Devin Kelley’s conduct and conviction to
go unreported

4.25 The vice-principals in the Air Force responsible for causing compliance with the

applicable mandatory, non-discretionary regulations set forth here negligently failed to comply

Plaintiffs’ Origina| Complaint Page 22 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 23 of 31

with the applicable regulations and failed to monitor, supervise, train and enforce the mandatory
requirements of these laws and regulations
4.26 The Air Force’s mandatory obligation to report under Department of Defense

lnstruction 6400.06 included a duty to report all cases of domestic violence offenses like

Kelley’s as qualifying convictions Yet the Air Force failed, through the acts and omissions of ~

vice-principals of the Air Force, to comply with all such mandatory duties

4.27 Negligence in the operational tasks mandated as ministerial duties gave rise to a
licensed dealer selling weapons that were used in the shooting, and which resulted in the
untimely death, that would not have occurred had the vice principals performed their specific,
mandated, ministerial directives set out above. The negligent performance of the operational
tasks in an affirmative way increased the harm to the public at large, and the victims of the
shooting, including specifically, Richard C. Rodriguez, Deceased a/k/a Ricardo Rodriguez.
There was mandated particular conduct, and a failure to obey specified directives

4.28 7 Additionally, national background check systems designed specifically to be
accessed to determine whether a particular purchaser’s receipt of a firearm violated the Gun
Control Act was not properly populated due to the failure to perform the operative tasks in a
reasonable way. Inforrnation actually known by the Airforce and United States of America
through its vice principals demonstrated Devin Kelley’s purchase of firearms in the shooting
would have, and should have, been denied

4.29 Due to the failure to properly perform operative tasks by vice principals and their
subordinates the shooting and killing with the weapons obtained wrongfully occurred It was
more likely true than not true, Kelley would not have shot Richard C. Rodriguez, Deceased a/k/a

Ricardo Rodriguez, and other victims at the time Richard C. Rodriguez’s untimely death

Plaintiffs’ Origina| Complaint Page 23 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 24 of 31

occurred, without the acquisition and use of the type of firearms Kelley felt he needed to be
armed with to perform the task he chose. The failure to adhere to, and operatively perform, the
ministerial directives (including in house and external standard operating procedures set out

above) resulted in NICS policies governing investigation and reporting that were required as

ministerial acts and mandated to be complied with, not to be properly followed The very acts

that would have given rise to a “denied” response to any inquiry into the required data bases to `

be searched were not listed, as a direct result of the operational tasks not being performed in a
reasonable way.

4.30 lndividually and collectively, vice-principals and other as yet unknown vice-
principals-pending discovery_of the Air Force and DoD negligently failed to comply with
non-delegable mandatory duties, thereby subjecting the Air Force to direct liability for its
negligent acts that proximately caused the untimely and wrongful death of Richard C.
Rodriguez, Deceased a/k/a Ricardo Rodriguez and the grievous injuries and damages of the
Plaintiffs and their beneficiaries set out below.

V. CAUSATION

A. Department of Defense and Department of the Air Force’s negligence caused the
untimely and wrongful death of Richard C. Rodriguez, Deceased a/k/ a Ricardo Rodriguez
and injuries and damages to the Plaintiffs

5.1 One or more of the above negligent acts of the Department of the Air Force and
the Department of the Defense directly and proximately caused injury to the Plaintiffs

5.2 When Devin Kelley attempted to purchase firearms to use in the Sutherland
Springs shooting, the FBI Incident-Based Reporting System should have included Devin
' Kelley’s criminal conviction of a crime punishable by imprisonment for a term exceeding one

year, convictions of domestic violence, and commitment to the mental institution The FBI’s

Plaintiffs’ Origina| Complaint Page 24 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 25 of 31

database did not contain any of this required inforrnation, or alternatively, contained incorrect or
incomplete information, as a direct and proximate result of one or more of negligent acts of the
' Department of Defense and Department of the Air Force.

5.3 When Devin Kelley attempted to purchase firearms to use in the Sutherland
Springs shooting, the FBI’s National lnstant Criminal Background Search System should have
contained Devin Kelley’s criminal history, populated from the FBI’s Next Generation
§ Identification system. However, because of the Govemment’s negligence and utter failure to
comply with mandatory non-delegable duties, Kelley’s fingerprint identification and criminal
disposition reports were not submitted to the FBI and the FBI’s Background Check System did
not contain Kelley’s convictions

5.4 When Devin Kelley attempted to purchase the firearms used in the Sutherland
Springs shooting, the sale should have been blocked for one or more of the following reasons: (a)
he had a conviction of a crime punishable by imprisonment for a term exceeding one year; (b) he
had a conviction for domestic violence; and (c) he had previously been committed to a mental
institution

5.5 When Devin Kelley purchased the Hrearms used in the Sutherland Springs
shooting, his omission from the FBI’s background check system and ability to complete the
purchase was a direct, proxirnate, and foreseeable result of one or more acts of negligence of the
Departrrient of Defense and Department of the Air Force.

B. Had the Air Force reported Kelley’s historv, the FBI’s lnstant Criminal Background
Check System would have blocked Devin Kelley’s firearm purchase.

5.6 Devin Kelley purchased the firearms used in the Sutherland Springs shooting in
April 2016 from a federal firearms licensee, Academy Sports & Outdoor. At the time, the

licensee must submit biographical information about Kelley to the FBI’s lnstant Criminal

Plaintiffs’ Originai Complaint Page 25 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 26 of 31

Background Check System. If the Air Force had properly reported Devin Kelley’s history to the
FBI as it was required to do, the Background Check System would have informed the firearms

dealer to deny the purchase.

5.7 The purpose of the Uniform Federal Crime Reporting Act of 1988, the Brady

Handgun Violence Prevention Act, and the Domestic Violence Offender Gun Ban are to ensure ' ` `r

that violent offenders and high-risk individuals like Mr. Kelley do not get access to firearms
The Department of Defense in 1994 began designing the Defense lncident-Based Reporting
System (DIBRS) to meet criminal justice related reporting requirements mandated by the
Uniform Federal Crime Reporting Act and the Brady Handgun Violence Prevention Act, The
DIBRS permits the DoD to forward offense and arrest information required by FBI.

5.8 The entry into the federal law-enforcement database would have blocked Mr.
Kelley’s purchase of the firearms used in the Sutherland Springs’ shooting. The Govemment’s
acts or omissions directly and proximately resulted in Devin Kelley’s purchase of the firearms
used in the November 5 , 2017 Sutherland Springs First Baptist Church shooting.

VI. DAMAGES

6.1 The preceding paragraphs are incorporated and re-alleged as if fully set forth
herein

6.2 Plaintiffs bring this action as survival and wrongful death beneficiaries of Richard
Rodriguez, Deceased, a/k/a Ricardo Rodriguez. As the surviving biological daughter and
biological parents of Richard Rodriguez, Deceased, a/k/a Ricardo Rodriguez, Plaintiffs are
statutory beneficiaries of Decedent

6.3 This action is brought pursuant to Tex. Civ. Prac. & Rem. Code §§ 71.002-.004,
commonly referred to as the “Wrongful Death Act,” and pursuant to the terms and provisions of

TEX. CIV. PRAC. & REM. Code § 71.021, known as the “Survivor’s Act,” and any and all other

Plaintiffs’ Origina| Complaint Page 26 of 31

 

 

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 27 of 31

applicable laws including the common law of the State of Texas.

6.4 As a direct and proximate result of the negligent, careless, and reckless conduct
and failures of Defendant United States of America, Richard Rodriguez, a/k/a Ricardo l
Rodriguez, was fatally injured and Plaintiffs have suffered damages Each Plaintiff, as wrongful
death beneficiaries to Richard Rodriguez, Deceased, a/k/a Ricardo Rodriguez, as set out further
below, and which include, but not limited to, the following, which have occurred in the past and, in
all reasonable probability, will be sustained in the future by each Plaintiff:

a. Pecuniary loss in the past, including the loss of care, maintenance,
support, services, advice, counsel, and reasonable contributions of a
pecuniary value that Plaintiffs would have received from Richard
Rodriguez, Deceased, a/k/a Ricardo Rodriguez, had he lived;

b. Pecuniary loss that, in reasonable probability, will be sustained in the
future by Plaintiffs including the loss of care, maintenance, support,
services, advice, counsel, and reasonable contributions of a pecuniary
value that Plaintiffs would have received from Richard Rodriguez,
Deceased, a/k/a Ricardo Rodriguez, had he lived;

c. Loss of companionship and society sustained in the past by Plaintiffs,
including the loss of the positive benefits flowing from the love,
companionship, and society that Plaintiffs would have received from
Richard Rodriguez, Deceased, a/k/a Ricardo Rodriguez, had he lived;

d Loss of companionship and society that, in reasonable probability, will
be sustained in the future by Richard Rodriguez including the loss of
the positive benefits flowing from the love, companionship, and
society that Plaintiffs would have received from Richard Rodriguez,
Deceased, a/k/a Ricardo Rodriguez, had he lived;

e. Mental anguish, including emotional pain, torrnent and suffering that
Plaintiffs’ have experienced from the death of Richard Rodriguez,
Deceased, a/k/a Ricardo Rodriguez; and

f`. Mental anguish that, in reasonable probability will be sustained in the
future by Plaintiffs, including emotional pain, torment and suffering
that Plaintiffs have experienced from the death of Richard Rodriguez,
Deceased, a/k/a Ricardo Rodriguez.

Plaintiffs’ Originai Complaint Page 27 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 28 of 31

6.5 There is no dispute that Richard Rodriguez, Deceased, a/k/a Ricardo Rodriguez
sustained physical pain and mental anguish including conscious physical pain and emotional pain,
torinent and suffering prior to his untimely death.

6.6 Plaintiff Regina Amador, as lndependent Administratrix of the Estate of Richard
Rodriguez, Deceased, a/k/a Ricardo Rodriguez is therefore entitled to monetary compensation for
damages, including, but not limited to:

a. The pain and mental anguish, including conscious physical pain and
emotional pain, torment, and suffering experienced by Richard Rodriguez,
Deceased, a/k/a Ricardo Rodriguez, before his death as a result of the occurrence

made the basis of this lawsuit; and

b. Funeral and burial expenses for the funeral and burial of Richard Rodriguez,
Deceased, a/k/a Ricardo Rodriguez.

VII. JURISDICTION, VENUE, & SERVICE
7.1 This Federal District Court has federal-question jurisdiction'of this action because
this action is brought pursuant to and in compliance with 28 U.S.C. §§ 1346(b), 2671_2680,
commonly known as the Federal Tort Claims Act,
7.2 Venue is proper in this district pursuant to 28 U.S.C. § 3l9l(e)(1) because the
United States is a Defendant, Plaintiffs reside in the Western District, and no real property is

involved in the action

7.3 The United States of America may be served with process in accordance with
Rule 4(1) of the Federal Rules of Civil Procedure. Service is affected by serving a copy of the
Summons and Complaint by certified mail, return receipt requested, to the following:

John F. Bash, Esq.

United States Attorney for the Western District of Texas
United States Attorney’s Office

ATTN: Civil Process Clerk

601 NW Loop 410, Suite 600

San Antonio, Texas 78216

Plaintiffs’ Origina| Complaint Page 28 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 29 of 31

J eff Sessions, Esq.

Attorney General of the United States,
The Attorney General’s Office
ATTN; Civil Process Clerk

950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Department of Defense
1400 Defense Pentagon
Washington, DC 20301- 1400

Dr. Heather Wilson, Ph.D.

Secretary of the United States Air Force
1670 Air Force Pentagon

Washington, DC 20330--1670

VIII. LIABILITY OF THE UNITED STATES

8.1 This case is commenced and prosecuted against the United States of America to
and in compliance with Title 28 U.S.C. §§ 2671-80, the Federal Tort Claims Act Liability of
the United States is predicated specifically on 28 U.S.C. § 2674 because the personal injuries
and resulting damages of which the complaint is made were proximately caused by the
negligence, wrongful acts or omissions of employees or agents of the United States of America
working for the United States Department of the Air Force and/or Department of Defense,
while acting within the scope of their office, employment, or agency under circumstances
where the United States of America, if a private person, would be liable to the Plaintiffs iii the
same manner and to the same extent as a private individual

8.2 The United States Department of Defense and Department of the Air Force are
agencies of the United States The Defendant, the United States of America, through its
agencies, at all times material to this lawsuit, owned and operated Holloman Air Force Base

and staffed its facilities and vehicles with its agents, servants and employees The Defendant,

Plaintiffs’ Origina| Complaint Page 29 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 30 of 31

the United States of America, through its agencies, at all times material to this lawsuit, owned
and operated the Defense Manpower Data Center, which operates the Defense Incident-Based
Reporting System.

8.3 This lawsuit is not a claim listed in 28 U.S.C. § 2680, exceptions to the Federal

Tort Claims Act.
IX . JURISDICTIONAL ALLEGATIONS

9.1 Pursuant to 28 U.S.C. § 2675(a), each Plaintiff timely presented their claims
to the United States by submitting a Forrn SF-95 to the Secretary of the Air Force, Dr. Heather
Wilson, located at the U.S. Air Force Claims & Tort Litigation Division, 1500 West Perimeter
Road #1700, Joint Base Andrews, Maryland 20762, on January 19, 2018 via USPS Priority
Mail Express (See Forms SF-95 and receipts attached as Exhibit A.)

9.2 Receipt of the claims (Air Force Claim Nos. 18-7935, 18-7936, 18-7937 and 18-
7938) by the Department of the Air Force on February 16, 2018 was acknowledged by
attorney Bradford S. Hunt, Chief, General Torts Branch, Air Force Claims and Tort Litigation
Division. (See Mr. Hunt correspondence acknowledge receipt of claims attached as Exhibit B.)

9.3 As of June 5, 2018, more than six months have elapsed since the claim was
presented to the Defendant United States of America and Defendant United States of America
has not made a final disposition of Plaintiffs’ claims Accordingly, the claims of the Plaintiffs
are deemed denied pursuant to 28 U.S.C. § 2675(a).

9.4 Plaintiffs have exhausted their administrative remedies under the Federal Tort
Claims Act and have fully complied with all jurisdictional and statutory prerequisites and
conditions precedent to the commencement and prosecution of this lawsuit against the Defendant

United States of America.

Plaintiffs’ Origina| Complaint Page 30 of 31

 

Case 5:18-cv-01151 Document 1 Filed 11/01/18 Page 31 of 31

9.5 Plaintiffs each claimed $15,000,000.00 in damages in their administrative
claims and each seek damages in such amounts here.

CONCLUSION

Plaintiffs request that Defendant be cited to appear and answer this Complaint; that
upon final trial, the Plaintiffs have judgment against Defendant, for the amount of actual
damages and for other and different amounts as they shall show by proper amendment before
trial; for post-judgment interest at the applicable legal rate; for all Court costs incurred in this
litigation; and for such other relief, at law and in equity, both general and special, to which

Plaintiffs may show themselves entitled to and to which the Court believes them deserving

Respectfully submitted,

By:/s/Daniel J. T. Sciano
DANlEL J.T. SCIANO
State Bar No. 17881200
Email: dsciano@tsslawyers.com
10107 McAllister Freeway
San Antonio, Texas 78216
Telephone:` (210) 225 -3 121
Facsimile: (210) 225-6235

` ATTURNEYS FOR PLAINTIFFS

Plaintiffs’ Origina| Complaint Page 31 of 31

 

